Citation Nr: 1302668	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a headache disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2002 to November 2007. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for headaches.

In September 2009, the Veteran submitted a statement indicating that wanted to reopen a number of claims, including bilateral hearing loss.  A claim for bilateral hearing loss was denied in an August 2009 rating decision. An April 2010 rating decision addressed a number of claims but did not adjudicated the claim for bilateral hearing loss.  As this claim has not been adjudicated, it is not currently before the Board and is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a headache disability.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran contends that his headaches are due to the dental trauma he suffered in service.  Service treatment records reflect that the Veteran was treated in December 2004 for dental trauma after he was elbowed in the teeth during a physical training exercise.  

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis for a headache disorder.  The Veteran's September 2010 post-deployment health reassessment and private treatment records from September 2009 through October 2010 reveal complaints and a diagnosis of headaches, specifically, atypical migraines.  See October 2010 statement from Dr. A.W.  Additionally, a review of the record reveals that the Veteran complained of headaches in his July 2004 in-service, post-deployment health assessment.  

As for establishing a nexus between the Veteran's current headache disability and service, the record contains conflicting private and VA medical opinions.  Of relevance are two VA medical examination both dated March 2010 (dental and neurological).  The physician who conducted the March 2010 VA dental examination opined that "there is no cause and effect relationship between the lingual displacement of tooth number 8 and the patient's recurrent headaches."  
The March 2010 VA neurological examiner opined that although headaches from chronic dental condition are "possible," given the lack of evidence to support headaches after the dental trauma until 2009, it would speculation to assert that the Veteran's headaches are due to his military service .  

During a private dental examination in September 2009, Dr. S.S. conducted a radiograph on the Veteran and explained that the Veteran's symptoms (cold sensitivity, pain on mastication, frequent headaches, and spontaneous pain) were consistent with irreversible pulpits or pulpal necrosis developing secondary to the primary trauma.

In October 2010, the Veteran was examined by Dr. A.W. for a facial pain evaluation.   Dr. A.W. conducted a comprehensive examination and stated that the Veteran had a diagnosis of atypical migraines and a secondary diagnosis of episodic disc displacement "possibly related to the dental trauma from his training."  

The Board finds that clarification is needed in regards to the medical evidence in this case in order to render a fully informed decision as to the claim for service connection for a headache disability.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's headache disability and his in-service dental trauma.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, an additional medical opinion is required.  

Accordingly, the issue of service connection for a headache disability is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dental examination by a prosthodontist, if available, to assist in determining the specific causation or etiology of his current headache disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the headache disability was incurred as a result of the dental trauma during active service.  The examiner should comment on the March 2010 VA examination, the September2009 opinion of Dr. S.S. and the October 2010 opinion of Dr. A.W.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved. 

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed headache disability.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue for service connection for a headache disability should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


